COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 RICHARD NEWBERRY,                                              No. 08-14-00256-CR
                                                 §
                        Appellant,                                   Appeal from
                                                 §
 v.                                                              171st District Court
                                                 §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                 §
                        Appellee.                               (TC # 20050D04949)
                                                 §


                                 MEMORANDUM OPINION

       Richard Newberry is attempting to appeal his conviction of robbery.              Finding that

Appellant has not timely filed his notice of appeal, we dismiss the appeal for want of jurisdiction.

       A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex.Crim.App. 1996). The information provided to the Court reflects that

sentence was imposed in open court on April 13, 2006. Appellant did not file a motion for new

trial. Therefore, his notice of appeal was due to be filed on May 13, 2006, thirty days after the

date sentence was imposed in open court. See TEX.R.APP.P. 26.2(a)(1). Appellant did not file

his notice of appeal until September 2, 2014, more than eight years after the deadline.

Accordingly, we dismiss the appeal for lack of jurisdiction.
October 22, 2014
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J., (Senior Judge)
(Barajas, C.J., Senior Judge, sitting by assignment, not participating)

(Do Not Publish)




                                               -2-